Citation Nr: 0948230	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable evaluation for gout.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from December 1966 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 4, 2004, rating decision by 
the Cheyenne, Wyoming, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to a compensable evaluation for gout.


FINDING OF FACT

A diagnosis of gout is well established, and is manifested by 
one or two exacerbations a year.


CONCLUSION OF LAW

The criteria for an increased, 20 percent evaluation, but no 
higher, for gout have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5017, 5001 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Notice in claims for increased evaluation must 
include information on how the disability impacts work 
functioning and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
There is no requirement that notice take place in a single 
letter or correspondence.  A multipart notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in 
the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 
1333 (Fed. Cir. 2006).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a 
November 2004 letter.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

Notice has not been provided regarding degrees of disability, 
including how the conditions impacted employment and daily 
life.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the Veteran is not prejudiced by adjudication of his appeal 
at this time as the Veteran has demonstrated his actual 
knowledge of the applicable rating criteria and the elements 
of his claim in his submissions of evidence and argument.

VA has assisted the appellant in obtaining evidence, afforded 
the appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of his disability.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evaluation of Gout

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Gout falls under Diagnostic Code 5017; it is one of a group 
of chronic diseases which are manifested by impairment of 
joints.  The Schedule provides that for disease in this 
group, ratings are assigned based on the limitation of motion 
of the affected joint(s), as if the service connected disease 
was arthritis.  The exception to this rule is gout, which 
must be rated under the provisions of Code 5002.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5013 to 5024.

Diagnostic Code 5002 provides that rheumatoid (atrophic) 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned.  Ratings for rheumatoid arthritis as an 
active process will not be combined with ratings for 
limitation of motion or ankylosis of a joint as a residual of 
the disease.

Rheumatoid arthritis as an active process is to be rated 20 
percent for one or two exacerbations a year in a well-
established diagnosis; 40 percent for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year; 60 percent 
for symptoms that are less than criteria for 100 percent 
rating, but with weight loss and anemia, that are productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods; and a 100 percent rating for 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating. 	
Chronic residuals of rheumatoid arthritis, such as limitation 
of motion or favorable or unfavorable ankylosis, are to be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for each major joint or group of minor joints affected.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Ratings of chronic residuals 
under Diagnostic Code 5002 are to be combined, not added.  38 
C.F.R. § 4.71a. 

Treatment records from the Fort Warren Air Force Base Family 
Practice Clinic dated from July 1987 to October 1996 show 
that the Veteran complained at times of flare-ups of gout 
pain in his feet.  He was reminded to take his medication 
daily, and not merely when he had symptoms.

VA treatment records from August 2002 to December 2004 reveal 
complaints of intermittent flares of gout.  In August 2002, 
he described the exacerbations as "on and off."  He 
continued to use his medication.  Treatment records in July 
2003 reveal complaints of an exacerbation of gout, and his 
prescriptions were renewed.  He again complained of foot pain 
in January 2004, and also reported that he was having gout 
pain in his neck.  A March 2004 examiner stated that some of 
the Veteran's foot pain was due to plantar fasciitis and 
arthritis, as opposed to gout.  The doctor noted that 
medications were helpful in controlling the gout pain.

A VA examination was conducted in December 2004.  The 
examiner reviewed the claims file in connection with the 
examination.  He noted that gout began in the first 
metatarsal joint of the left foot, but was now present in 
both feet.  The Veteran reported recurrent pain of both feet 
despite use of medication for the past decade.  He stated he 
had two flares of gout per year; the last one was about six 
months prior.  The veteran also complained of neck pain.  
Physical examination revealed no skin abnormalities or 
swelling of the feet.  The first metatarsal joints of each 
foot showed full range of motion without pain.  The examiner 
opined that there was insufficient clinical data to attribute 
the Veteran's neck pain to gout.  The doctor diagnosed gout 
of the bilateral first metatarsal joints without evidence of 
chronic sequelae.

Records do not show a compensable degree of limitation of 
motion of any joint or group of joints affected by gout; a 
maximum 10 percent evaluation may be assigned for gout under 
Code 5002 for the group of metatarsal joints involved.  

However, the Veteran has reported two flare-ups of gout per 
year.  He is competent, even as a layperson, to report on the 
occurrence of observable symptoms of his disease.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his 
report is supported by the clinical treatment records, which 
show periodic flare-ups of gout.  No doctor disputes the 
diagnosis of gout, and the Veteran has been on daily 
medication for the condition since approximately 1996.  The 
diagnosis is considered well-established.  Assignment of an 
evaluation under the criteria for an active disease process 
is the greater benefit.

Accordingly, a rating of 20 percent for gout is warranted.


ORDER

A 20 percent evaluation for gout is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


